COOK, Judge
(concurring in part, dissenting in part):
It seems to me that there is an inherent conflict between requiring, as the majority do, an inquiry into a plea agreement and the admonition that examination of its “sentence limitations” should be delayed until after imposition of sentence. In United States v. Villa, 19 U.S.C.M.A. 564, 566, 42 C.M.R. 166, 168 (1970), the Court observed that “disagreement as to the meaning and scope of the sentence provision in a pretrial agreement is not uncommon.” As the *457Court now enlarges the Care1 inquiry to cover the “terms and conditions” of a pretrial agreement, there is, in my opinion, more reason to require examination as to the terms and conditions of the sentence provided by the agreement than there is to put off inspection of that part of the agreement until after adjudgement of sentence. At that point in the proceedings it may be too late for the trial judge to do anything about a misapprehension on the part of the accused as to the meaning and effect of the sentence portion of the agreement. See Article 45(b), Uniform Code of Military Justice, 10 U.S.C. § 845(b); paragraph 70b, Manual for Courts-Martial, United States, 1969 (Rev.). In any event, a Care inquiry requires the trial judge to find that the accused’s plea of guilty is voluntary and that it was made with full understanding of the factual basis of the charge and of its effects, including the waiver of various rights the accused would have if the Government were required to prove the charge. As the inquiry must now include the terms of a pretrial agreement, I assume similar findings of voluntariness and understanding should be made as to the agreement. Manifestly, if no inquiry is had as to the terms of the sentence, no findings can be entered as to this aspect of the agreement.
The majority acknowledge that military law authorizes the trial judge to examine the sentence portion of the pretrial agreement before he imposes sentence. Why, then, should he be required to defer examination of that portion of the agreement until after sentence is imposed. As current law does not require such a truncated procedure, I do not think this Court should require it.

. United States v. Care, 18 U.S.M.C.A. 535, 40 C.M.R. 247 (1969).